Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 11/04/21, with respect to Non-Final Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made, see below.
Claim Status
3.	Claims 1-9 are pending in the application. Claim 10 is cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2015/0168449) in view of Yamada (US 2015/0260788). (Hereinafter “Yamada1” and “Yamada2” respectively).
Figures 4-6, Abstract, a substrate inspection device is shown], including a plate-shaped member on which a substrate having devices formed thereon is placed and a probe card which is placed above the plate-shaped member to face the plate-shaped member and has multiple (needle-shaped) contact probes protruding toward the substrate, in which the contact probes are brought into contact with the devices by allowing the plate-shaped member to approach the probe card [Figures 4-6, a plate shaped member 45 on which a substrate having device is shown, a probe card 43 is shown having contact probes 43b is shown], the substrate inspection device comprising: a cylindrical first bellows configured to expand and contract and configured to suspend to surround the contact probes [Figures 4-6, a cylindrical first bellow 56 (inside) is shown]; and a cylindrical second bellows configured to expand and contract and configured to suspend to surround the first bellows [Figures 4-6, a cylindrical second bellow 56 (outside) is shown], wherein when the plate-shaped member approaches the probe card, the first bellows and the second bellows are brought into contact with the plate-shaped member and a sealing space is formed between the first bellows and the second bellows, and the sealing space is compressed [Figures 4-6, Abstract teaches when the plate-shaped member 45 approaches the probe card 43, the first bellow 56 (inside) and the second bellow 56 (outside) are brought into contact with the plate-shaped member and a sealing space is formed, the sealing space is compressed].
Yamada1’s embodiment of Figures 4-6 does not explicitly teach needle-shaped contact probes; wherein a pressure in the sealing space is determined such that a second resultant force of respective pressing forces of the first and second bellows applied to the plate-shaped member is to be larger than a first resultant force of reaction forces applied to the substrate by the contact probes. 
Figure 7, P(0004) teaches needle-shaped contact probes].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada’s embodiment of Figures 4-6 with embodiment of Figure 7. Doing so would allow Yamada to comprise device including needle-shaped contact probes which would help improve testing.
Yamada2 teaches wherein a pressure in the sealing space is determined such that a second resultant force of respective pressing forces of the first and second bellows applied to the plate-shaped member is to be larger than a first resultant force of reaction forces applied to the substrate by the contact probes [Figures 3-4, 8, the sealing space is evaluated, P(0006, 0014) teaches applying larger reactive/resultant force by bellows, see motivation below].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada1 with Yamada2. Both prior arts teaches similar arrangement to the present application and it would be obvious to one skilled in the art to adjust resultant/reactive force applied within the device in order to fix any misalignment/offset and doing so would allow Yamada1’s device to obtain a structure which is well aligned and hence help improve testing.

8.	Regarding claim 2, Yamada teaches wherein a center of a pressing force applied from the sealing space to the plate-shaped member is coincident with a center of the plate-shaped member [Figures 4-6, a center of a pressing force applied from the sealing space to the plate-shaped member is coincident with a center of the plate-shaped member].
9.	Regarding claim 4, Yamada teaches wherein the sealing space between the first bellows and the second bellows is partitioned into multiple partitioned spaces, and the partitioned spaces Figures 4-6, the sealing space between the first and second bellows is shown].
10.	Regarding claim 5, Yamada teaches further comprising: a height sensor configured to measure a distance between the plate- shaped member and the probe card, wherein an inclination of the plate-shaped member is calculated based on the measured distance [Figures 4-6, as known to one skilled in the art, the chuck top 44 comprises a height sensor/detector which would make sure there is no damage during lifting process].

11.	Regarding claim 6, Yamada teaches A substrate inspection method of allowing, in a substrate inspection device including a plate-shaped member on which a substrate having devices formed thereon is placed and a probe card which is placed above the plate-shaped member to face the plate-shaped member and has multiple (needle-shaped) contact probes protruding toward the substrate, the plate-shaped member to approach the probe card to bring the contact probes into contact with Page 4 of 9Preliminary Amendment dated: March 26, 2019 the devices [Figures 4-6, a substrate inspection method is taught, a plate shaped member 45 on which a substrate having device is shown, a probe card 43 is shown having contact probes 43b is shown], the substrate inspection method comprising: placing a cylindrical first bellows configured to expand and contract and configured to suspend to surround the contact probes and placing a cylindrical second bellows configured to expand and contract and configured to suspend to surround the first bellows [Figures 4-6, a cylindrical first bellow 56 (inside) and a cylindrical second bellow 56 (outside) is shown]; bringing, when the plate-shaped member approaches the probe card, the first bellows and the second bellows into contact with the plate-shaped member to form a sealing space between the first bellows and the second bellows; and compressing the sealing space [Figures 4-6, the plate-shaped member 45 approaches the probe card 43, the first and the second bellows comes into contact, a sealing space is formed and the sealing space is compressed];  wherein a pressure in the sealing space is determined such that a second resultant force of respective pressing forces of the first and second bellows applied to the plate-shaped member is to be larger than a first resultant force of reaction forces applied to the substrate by the contact probes.
Yamada1’s embodiment of Figures 4-6 does not explicitly teach needle-shaped contact probes. 
However, Yamada1’s embodiment of Figure 7 teaches needle-shaped contact probes [Figure 7, P(0004) teaches needle-shaped contact probes].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada1’s embodiment of Figures 4-6 with embodiment of Figure 7. Doing so would allow Yamada1 to comprise device including needle-shaped contact probes which would help improve testing.
Yamada2 teaches wherein a pressure in the sealing space is determined such that a second resultant force of respective pressing forces of the first and second bellows applied to the plate-shaped member is to be larger than a first resultant force of reaction forces applied to the substrate by the contact probes [Figures 3-4, 8, the sealing space is evaluated, P(0006, 0014) teaches applying larger reactive/resultant force by bellows, see motivation below].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada1 with Yamada2. Both prior arts teaches similar arrangement to the present application and it would be obvious to one skilled in the art to adjust resultant/reactive force applied within the device in order to fix any misalignment/offset and doing so would allow Yamada1’s device to obtain a structure which is well aligned and hence help improve testing.

Figures 4-6, a pressure of the sealing space is determined by an inclination of the plate-shaped member 45].
13.	Regarding claim 8, Yamada teaches the substrate inspection device.
Yamada does not explicitly teach wherein a pressure of the sealing space is set such that a pressing force, which is at least three times a resultant force of reaction forces applied to the plate- shaped member from the contact probes, is applied to the plate-shaped member from the sealing space.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada to optimize the value/ratio of pressure and a resultant force because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).

14.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada1 (US 2015/0168449) in view of Komatsu et al. (US 2012/0194213). (“Komatsu”).
15.	Regarding claim 3, Yamada1 teaches the substrate inspection device. 
Yamada1 does not explicitly teach wherein at least one cylindrical auxiliary bellows configured to expand and Page 3 of 9Preliminary Amendment dated: March 26, 2019 contract is placed around the second bellows, and when the plate-shaped member approaches the probe card, the auxiliary bellows is brought into contact with the plate-shaped member and an inside of the auxiliary bellows is compressed so that the auxiliary bellows applies a pressing force to the plate-shaped member.
Figures 7 and 10, cylindrical auxiliary bellow 40 is shown around the second bellow 60 is shown; see P(0034, 0039, 0049)].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada1 with Komatsu. Doing so would allow Yamada1 to comprise auxiliary bellow surrounding the second bellow which would help improve support within the device and improve testing.

16.	Regarding claim 9, Yamada1 teaches A substrate inspection device [Figures 4-6, Abstract, a substrate inspection device is shown], including a plate- shaped member on which a substrate having devices formed thereon is placed and a probe card which is placed above the plate-shaped member to face the plate- shaped member and has multiple (needle-shaped) contact probes protruding toward the substrate, in which the contact probes are brought into contact with the devices Page 5 of 9Preliminary Amendment dated: March 26, 2019 by allowing the plate-shaped member to approach the probe card [Figures 4-6, a plate shaped member 45 on which a substrate having device is shown, a probe card 43 is shown having contact probes 43b is shown], the substrate inspection device comprising: a cylindrical main bellows configured to expand and contract and configured to suspend to surround the contact probes [Figures 4-6, a cylindrical main bellows 56 is shown].
Yamada does not explicitly teach needle-shaped contact probes; and multiple cylindrical auxiliary bellows configured to expand and contract and configured to be placed around the main multiple auxiliary bellows are brought into contact with the plate-shaped member, a respective inside of each of the multiple cylindrical auxiliary bellows is individually compressed so that the multiple auxiliary bellows applies respective pressing force to the plate-shaped member.
Yamada1’s embodiment of Figures 4-6 does not explicitly teach needle-shaped contact probes. 
However, Yamada1’s embodiment of Figure 7 teaches needle-shaped contact probes [Figure 7, P(0004) teaches needle-shaped contact probes].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada1’s embodiment of Figures 4-6 with embodiment of Figure 7. Doing so would allow Yamada1 to comprise device including needle-shaped contact probes which would help improve testing.
However, Komatsu teaches (multiple) cylindrical auxiliary bellows configured to expand and contract and configured to be placed around the main bellows, wherein when the plate-shaped member approaches the probe card, the (multiple) auxiliary bellows are brought into contact with the plate-shaped member, (a respective inside of each of the multiple) cylindrical auxiliary bellows is individually compressed so that the (multiple) auxiliary bellows applies respective pressing force to the plate-shaped member [Figures 7 and 10, cylindrical auxiliary bellows 40 (inside and outside of bellows 40 for example) are shown around the second bellow 60 is shown; see P(0034, 0039, 0049)].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada1 with Komatsu. Doing so would allow Yamada1 to comprise auxiliary bellow surrounding the second bellow which would help improve support within the device and improve testing.

However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada1 and Komatsu to comprise multiple auxiliary bellow because it would be a case of duplication of part and is has been held that In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868